DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7 and 10 of U.S. Patent No. 11,291,075. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, U.S. Patent No. 11,291,075 recites a method performed by a transmitter in a communication system (Claim1, …method for delivering data by a transmitter in a wireless communication system…), the method comprising:
Obtaining, by a MAC entity of the transmitter, a MAC SDU (Claim 1, …based on a plurality of MAC SDUs…);
Generating, by the MAC entity, a MAC PDU including a MAC subheader and the MAC SDU (Claim 1, …generating, by a MAC entity, a MAC PDU based on a plurality of MAC SDUs…wherein the MAC PDU includes the plurality of MAC SDUs and  a plurality of MAC subheaders…); and
Sending, by the MAC entity, the MAC PDU to a lower layer (Claim 1, …delivering, by the MAC entity, the MAC PDU…),
Wherein the MAC subheader corresponds to the MAC SDU (Claim 1, …wherein the plurality of MAC subheaders correspond to the plurality of MAC SDUs respectively…),
Wherein the MAC subheader to which the MAC SDU corresponds is placed immediately in front of the MAC SDU (Claim 1, …wherein each of the plurality of MAC subheaders is placed immediately in front of a corresponding MAC SDU…), and
Wherein the MAC subheader to which the MAC SDU corresponds does not include an E field indicating whether another MAC subheader, MAC CE, or MAC SDU follows (Claim 1, …wherein each of the plurality of MAC subheaders does not included an E field indicating…).
Regarding claim 2, U.S. Patent No. 11,291,075 recites wherein the MAC subheader to which the MAC SDU corresponds includes a LCID field (Claim 1, …wherein each of the plurality of MAC subheaders includes a LCID field…).
Regarding claim 3, U.S. Patent No. 11,291,075 recites wherein the MAC subheader to which the MAC SDU corresponds further includes a length field (Claim 1, …and a length field indicating length of a corresponding MAC SDU…).
Regarding claim 4, U.S. Patent No. 11,291,075 recites a method performed by a receiver in a communication system (Claim 4, …A method for receiving data by a receiver in a wireless communication system…), the method comprising:
Receiving, by a MAC entity of the receiver, a MAC PDU from a lower layer (Claim 4, …receiving, by a MAC entity, a MAC PDU…);
Identifying, by the MAC entity, a MAC SDU and a MAC subheader based on the MAC PDU (Claim 4, …identifying, by the MAC entity, a plurality of MAC SDUs and a plurality of MAC subheaders based on the MAC PDU…); and
Delivering, by the MAC entity, a MAC SDU and a MAC subheader based on the MAC PDU (Claim 4, …delivering, by the MAC entity, the plurality of MAC SDUs…),
Wherein the MAC subheader corresponds to the MAC SDU (Claim 4, …wherein the plurality of MAC subheaders correspond to the plurality of MAC SDUs respectively…),
Wherein the MAC subheader to which the MAC SDU corresponds is placed immediately in front of the MAC SDU (Claim 4, …wherein each of the plurality of MAC subheaders is placed immediately in front of a corresponding MAC SDU of the plurality of MAC SDUs…), and
Wherein the MAC subheader to which the MAC SDU corresponds does not included an E field indicating whether another MAC subheader, MAC CE, or MAC SDU follows (Claim 4, …wherein each of the plurality of MAC subheaders does not include an E field indicating whether another MAC subheader or MAC CE, or MAC SDU follows…).
Regarding claim 5, U.S. Patent No. 11,291,075 recites wherein the MAC subheader to which the MAC SDU corresponds includes a LCID field (Claim 4, …wherein each of the plurality of MAC subheaders includes a LCID field…).
Regarding claim 6, U.S. Patent No. 11,291,075 recites wherein the MAC subheader to which the MAC SDU corresponds further includes a length field (Claim 4, …and a length field indicating length of a corresponding MAC SDU…).
Regarding claim 7, U.S. Patent No. 11,291,075 recites a transmitter in a communication system (Claim 7, …a transmitter for delivering data in a wireless communication system…), the transmitter comprising:
a transceiver (Claim 7, …a transmit unit configured to transmit a signal to a receiver…); and
a controller coupled with the transceiver and configured to (Claim 7, …a controller configured to…):
obtain, by a MAC entity of the transmitter, a MAC SDU (Claim 7, …generate…based on a plurality of MAC SDUs…),
generate, by the MAC entity, a MAC PDU including a MAC subheader and the MAC SDU (Claim 7, …generate, by a MAC entity, a MAC PDU based on a plurality of MAC SDUs…), and
send, by the MAC entity, the MAC PDU to a lower layer (Claim 7, …deliver, by the MAC entity, the MAC PDU…),
Wherein the MAC subheader corresponds to the MAC SDU (Claim 7, …MAC subheaders correspond to the plurality of MAC SDUs respectively…),
Wherein the MAC subheader to which the MAC SDU corresponds is placed immediately in front of the MAC SDU (Claim 7, …MAC subheaders is placed immediately in front of a corresponding MAC SDU…), and
Wherein the MAC subheader to which the MAC SDU corresponds does not include and E field indicating whether another MAC subheader, MAC CE, or a MAC SDU follows (Claim 7, …does not include an E field indicating whether another MAC subheader or MAC CE, or MAC SDU follows…).
Regarding claim 8, U.S. Patent No. 11,291,075 recites wherein the MAC subheader to which the MAC SDU corresponds includes a LCID field (Claim 7, …wherein each of the plurality of MAC subheaders includes a LCID field…).
Regarding claim 9, U.S. Patent No. 11,291,075 recites wherein the MAC subheader to which the MAC SDU corresponds includes a length field (Claim 7, …and a length field indicating a length…).
Regarding claim 10, U.S. Patent No. 11,291,075 recites a receiver in a communication system (Claim 10, …a receiver for receiving data in a wireless communication system…), the receiver comprising:
A transceiver (Claim 10, …a receive unit configured to receive…); and
A controller coupled with the transceiver and configured to (Claim 10, …a controller configured to control…):
Receive, by a MAC entity of the receiver, a MAC PDU from a lower layer (Claim 10, …receiving, by a MAC entity, a MAC PDU…);
Identify, by the MAC entity, a MAC SDU and a MAC subheader based on the MAC PDU (Claim 10, …identifying, by the MAC entity, a plurality of MAC SDUs and a plurality of MAC subheaders based on the MAC PDU…); and
Deliver, by the MAC entity, a MAC SDU and a MAC subheader based on the MAC PDU (Claim 10, …delivering, by the MAC entity, the plurality of MAC SDUs…),
Wherein the MAC subheader corresponds to the MAC SDU (Claim 10, …wherein the plurality of MAC subheaders correspond to the plurality of MAC SDUs respectively…),
Wherein the MAC subheader to which the MAC SDU corresponds is placed immediately in front of the MAC SDU (Claim 10, …wherein each of the plurality of MAC subheaders is placed immediately in front of a corresponding MAC SDU of the plurality of MAC SDUs…), and
Wherein the MAC subheader to which the MAC SDU corresponds does not included an E field indicating whether another MAC subheader, MAC CE, or MAC SDU follows (Claim 10, …wherein each of the plurality of MAC subheaders does not include an E field indicating whether another MAC subheader or MAC CE, or MAC SDU follows…).
Regarding claim 11, U.S. Patent No. 11,291,075 recites wherein the MAC subheader to which the MAC SDU corresponds includes a LCID field (Claim 10, …includes a LCID field…).
Regarding claim 12, U.S. Patent No. 11,291,075 recites wherein the MAC subheader to which the MAC SDU corresponds further includes a length field (Claim 10, …a length field…).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G. Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

November 9, 2022